Citation Nr: 0109089	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the pelvis with probable degenerative changes, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
laceration of the bladder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel





INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the ratings on appeal.

The veteran's claim of entitlement to an increased rating for 
residuals of a fracture of the pelvis with probable 
degenerative changes is addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
residuals of a laceration of the bladder has been developed 
and the veteran has been notified of the evidence necessary 
to substantiate his claim.

2.  The veteran's residuals of a laceration of the bladder 
cause the veteran to urinate eight to twelve times per day, 
with an interval of three hours, and twice at night.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 10 percent, for residuals of a laceration of the bladder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.115a, 4.115b Diagnostic Code 7517 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for residuals of a laceration of the 
bladder.  There is no issue as to substantial completeness of 
the application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and § 5103A(c)).  In addition, the veteran has 
been advised of the evidence necessary to substantiate his 
claim, by means of the December 1999 statement of the case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  Therefore, the Board finds that the 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claim, have 
been satisfied.  Specifically, the veteran stated in an April 
1999 letter that he was not seeing a private physician for 
his bladder disability and that he had not been treated 
recently by VA for that condition.

The veteran contends that his residuals of a laceration of 
the bladder are more severe than currently evaluated, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for residuals of a 
laceration of the bladder by means of a January 1966 rating 
decision, which assigned a 10 percent disability rating.  
That rating was continued by an October 1999 rating decision, 
which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Injuries of the bladder are evaluated pursuant 
to the criteria found in Diagnostic Code 7517 of the 
Schedule, which instructs the evaluator to rate the 
disability pursuant to the criteria for a voiding 
dysfunction.  38 C.F.R. § 4.115b (2000).

Under the criteria for the evaluation of a voiding 
dysfunction, a condition is rated for urine leakage, urinary 
frequency, or obstructed voiding.  Diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  Only the predominant area of 
dysfunction shall be considered for rating purposes.  A 
rating of 10 percent is warranted where the evidence shows 
urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night.  A 
rating of 10 percent is also warranted where the evidence 
shows obstructed voiding with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) post void residuals greater than 150 cubic 
centimeters, (2) uroflowmetry with markedly diminished peak 
flow rate (less than 10 cubic centimeters/second), (3) 
recurrent urinary tract infections secondary to obstruction, 
or (4) stricture disease requiring periodic dilation every 
two to three months.  A rating of 20 percent is warranted 
where the evidence shows voiding dysfunction requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A rating of 20 percent is also warranted 
where the evidence shows urinary frequency with a daytime 
voiding interval between one and two hours or awakening to 
void three to four times per night.  A rating of 30 percent 
may also be warranted where the evidence shows obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2000).

Although the veteran's disability may be rated under various 
symptoms of voiding dysfunction, the Schedule instructs the 
evaluator to avoid pyramiding.  The evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, the 
veteran will be given the highest rating shown pursuant to 
the criteria for voiding dysfunction, but will not be given 
additional ratings, although he may meet the criteria for a 
specific rating pursuant to multiple sets of criteria.

A July 1999 VA examination shows that the veteran underwent 
surgery in service for repair of a laceration of the bladder 
following an automobile accident.  The veteran stated that he 
did not have pain on urination or blood in the urine.  He had 
no difficulty starting his urine, but had a weak urine flow 
with leakage.  He admitted to incontinence, but stated that 
he did not wear pads or use appliances.  The veteran denied 
any drainage procedures.  The veteran was not on dialysis.  
He stated that he urinated eight to twelve times per day, 
with an interval of three hours, and twice per night.  
Physical examination found a subumbilical scar of 10 
centimeters which was healed.  The examiner diagnosed a 
urinary tract infection as evidenced by urinalysis and 
advised the veteran to contact his regular physician for 
management of that condition.  The examiner also diagnosed 
status post injury to the bladder with a 10 centimeter well-
healed subumbilical scar.  There were no objective findings.  
Subjectively, the veteran reported residuals of incontinence, 
leakage, and frequency of urination.  He did not require pads 
or absorbent materials.

The Board finds that the criteria for entitlement to a rating 
greater than 10 percent are not met.  The evidence shows that 
the veteran, although he complains of leakage, does not 
require the wearing of absorbent materials which must be 
changed two to four times per day.  Furthermore, the evidence 
does not show that the veteran has a daytime voiding interval 
between one and two hours or that he awakes to void three to 
four times per night.  In addition, the evidence does not 
show obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization.  In fact, the 
evidence does not show that the veteran required the use of a 
catheter.  Therefore, the Board finds that the criteria for 
an increased rating are not met.  The evidence does show that 
the veteran complains of a daytime voiding interval of three 
hours and arising twice per night to urinate.  That level of 
urinary frequency warrants a 10 percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for residuals of a laceration of the bladder are not met.  
The preponderance of the evidence is against the veteran's 
claim and that claim is denied  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.115a, 4.115b Diagnostic Code 7517 
(2000).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for residuals of a laceration of the bladder is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

The July 1999 VA examination rendered findings regarding the 
veteran's residuals of a fracture of the pelvis.  However, 
that examination did not provide a range of motion for the 
hips or the lumbar spine.  The veteran has claimed pain, 
weakness, fatigue, and stiffness associated with his 
residuals of a fracture of the pelvis.  The Board feels that 
an additional VA examination would be useful in providing 
range of motion studies for the veteran's hips and lumbar 
spine, and would also be useful in providing information 
regarding any additional loss of function that the veteran 
may experience as the result of pain on motion, limitation of 
motion, incoordination, fatigability, or excess motion.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide 
active and passive ranges of motion 
of both hips and of the lumbar 
spine, as measured by goniometer and 
expressed in degrees.

c)  The examiner should state 
whether or not the veteran's 
service-connected residuals of a 
fracture of the pelvis result in 
any:

1)  loss of motion,
2)  excess motion,
3)  weakened motion,
4)  excess fatigability, or
5)  pain on motion.

For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the frequency and/or severity.  
The examiner should specifically 
state whether or not there is any 
objective evidence of pain on motion 
as a result of this disability and 
should provide a detailed opinion 
regarding the extent of any 
functional loss due to pain.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



